                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

JOHN RONALD WHITE,                                 )
                                                   )
                             Plaintiff,            )
                                                   )      JUDGMENT IN A CIVIL CASE
v.                                                 )      CASE NO. 5:18-cv-333-D
                                                   )
INTERNAL REVENUE SERVICE,                          )
                                                   )
                             Defendant.            )


Decision by Court. This action came before this Court for ruling as follows.
IT IS ORDERED, ADJUDGED, AND DECREED that the court GRANTS defendant's
motion to dismiss [D.E. 9], DISMISSES the complaint without prejudice, and DENIES
plaintiff's motions [D.E. 13, 17, 22].

This Judgment Filed and Entered on January 9, 2019, and Copies To:
John Ronald White                                  (via CM/ECF electronic notification)
Sean P. O’Donnell                                  (via CM/ECF electronic notification)




DATE:                                              PETER A. MOORE, JR., CLERK
January 9, 2019                                    (By) /s/ Nicole Sellers
                                                    Deputy Clerk
